Citation Nr: 0300133	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  97-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of cardiac damage resulting from 
VA hospitalization or surgical or medical treatment in 
January 1996.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1970 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in 
September 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability of heart damage due to anesthesia.  The veteran 
entered notice of disagreement with this decision in 
October 1996; the RO issued a statement of the case in 
November 1996; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in November 
1996. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
has been obtained; VA has notified the veteran of the 
evidence needed to substantiate the claim addressed in 
this decision, and has obtained all relevant evidence 
designated by the veteran, in order to assist him in 
substantiating his claim for VA compensation benefits; in 
light of the grant of an appeal for compensation pursuant 
to 38 U.S.C.A. § 1151 for additional cardiac disability of 
sinus bradycardia and atrial fibrillation, there is no 
reasonable possibility that additional assistance would 
further aid in substantiating that claim. 

2.  The evidence of record is in relative equipoise on the 
question of whether the veteran suffered additional 
disability of sinus bradycardia and atrial fibrillation as 
a result of VA hospitalization or medical or surgical 
treatment in January 1996.



CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria by which compensation may be awarded 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
of sinus bradycardia and atrial fibrillation as the result 
of VA hospitalization or medical or surgical treatment in 
January 1996 are met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358, 3.800 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim 
for VA benefits, including a medical opinion and notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish a 
claim for compensation for additional cardiac disability 
as the result of VA hospitalization or medical or surgical 
treatment.  In the September 2002 supplemental statement 
of the case, the RO advised the veteran of the regulatory 
provisions of the Veterans Claims Assistance Act of 2000.  
The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other 
evidence that might be relevant to the appellant's claim, 
and the appellant has not identified any additional 
records or other evidence that has not been obtained.  VA 
specifically requested VA treatment records and records of 
hospitalization.  The veteran was afforded a VA medical 
opinion.  In light of the grant of benefits sought on 
appeal, no further evidence is necessary to substantiate 
the veteran's claim for compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability of cardiac 
damage resulting from VA hospitalization or surgical or 
medical treatment in January 1996.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  In this veteran's case, 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim for VA 
compensation benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) 
(West Supp. 2002).  

II.  Law and Regulations

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of 
VA hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if 
such disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-
204 require a showing not only that the VA treatment in 
question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  However, those amendments apply 
only to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 
40-97.  

The veteran's claim, which was filed in February 1996, had 
been filed before October 1, 1997; therefore, the issue 
before the Board is whether the veteran has additional 
disability "as a result of" VA hospitalization or medical 
or surgical treatment or examination.  The veteran is not 
required to show negligence, error in judgment or other 
fault in the hospitalization or medical or surgical 
treatment furnished by VA in January 1996.  See Brown v. 
Gardner, 115 S.Ct. 552 (1994).  The medical evidence must 
only demonstrate that the additional disability occurred 
as the result of VA treatment.  38 U.S.C.A. § 1151.

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that, when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission 
to an examination, or the pursuit of a course of 
vocational rehabilitation, and not as a result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the 
veteran, disability compensation shall be awarded in the 
same manner as if such disability or aggravation were 
service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358(a), 3.800. 

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b).  

III.  38 U.S.C.A. § 1151 Claim for Additional Cardiac 
Disability

The veteran contends that, during or immediately following 
right wrist surgery by VA in January 1996, the anesthesia 
administered by VA caused him to develop sinus bradycardia 
and, later during recovery, to develop tachycardia and 
atrial flutter.  While the veteran also raises allegations 
of negligence, such contentions are not necessary to make 
a determination in this case. 

Having considered all the evidence and argument of record, 
including medical opinion evidence, for and against the 
veteran's claim, the Board finds that the weight of the 
evidence is in relative equipoise regarding the question 
of whether the veteran suffered additional disability of 
bradycardia and atrial fibrillation as a result of VA 
hospitalization or medical or surgical treatment in 
January 1996.  The evidence generally demonstrates no 
evidence of complaints, findings, or diagnoses of 
bradycardia or atrial fibrillation prior to right wrist 
surgery (external fixation, right distal radius fracture 
with supplemental K-wire fixation) by VA in January 1996.  
The record of VA hospitalization and surgery for right 
wrist fracture conducted by VA in January 1996 reflects 
that, while in the recovery room, the veteran developed 
marked sinus bradycardia and was given Atropine.  He 
subsequently became tachycardic and eventually went into 
stable atrial flutter.  VA transferred the veteran to the 
intensive care unit for monitoring, observation, and 
cardioversion.  After one hour of stable cardiac rhythm, 
he deteriorated again into an atrial flutter, then 
converted to a return to sinus bradycardia that remained 
for the rest of the hospital stay.  The resulting 
diagnoses were sinus bradycardia and atrial flutter.  

The evidence weighing against the veteran's claim includes 
a September 1996 VA medical opinion that there was no 
evidence that a chronic cardiovascular disability resulted 
from VA medical or surgical treatment in January 1996, or 
that there was any heart damage.  A December 1996 VA 
examination report also included the opinion that the 
veteran had sinus bradycardia before the January 1996 VA 
right wrist surgery even though he was unaware of it, and 
that the January 1996 VA surgery "merely unmasked" an 
underlying cardiac disorder.  The Board has considered and 
weighed this unfavorable medical opinion evidence against 
the other medical evidence of record. 

The favorable medical evidence of record demonstrates 
that, following the January 1996 VA right wrist surgery, 
the veteran had additional disability of sinus bradycardia 
and atrial fibrillation.  For example, the January 1996 VA 
report of hospitalization and surgery reflects discharge 
diagnoses that included sinus bradycardia and atrial 
flutter.  Thereafter, an August 1996 VA hospitalization 
report reflects a diagnosis of longstanding paroxysmal 
atrial fibrillation/flutter, then in flutter.  A November 
1996 VA hospitalization report reflects a finding of sinus 
bradycardia and a diagnosis of intermittent atrial 
fibrillation/flutter.  A December 1996 VA cardiology 
examination resulted in the diagnosis of "tach/brady 
syndrome (atrial arrhythmias)."  Various VA outpatient 
treatment reports dated in 2001 reflect diagnoses of 
chronic atrial fibrillation. 

After reviewing the medical opinion evidence, the Board 
finds that the medical opinion evidence of record is in 
relative equipoise regarding whether the veteran suffered 
additional disability of sinus bradycardia and atrial 
fibrillation as a result of VA hospitalization or medical 
or surgical treatment in January 1996.  The record is 
negative for any complaints, findings, or diagnosis of 
sinus bradycardia and atrial fibrillation prior to the 
January 1996 VA surgical treatment and hospitalization.  
The medical opinion evidence weighing against the 
veteran's claim only offers an explanation that the sinus 
bradycardia and atrial fibrillation that manifested during 
recovery from the January 1996 surgery was the unmasking 
of an underlying cardiac disorder, and offers the opinion 
without a basis in the record that the veteran must have 
had sinus bradycardia before the January 1996 VA right 
wrist surgery and somehow been unaware of it.  The 
manifestation in January 1996 of the underlying disorders 
in cardiac symptoms that result in impairment and medical 
diagnoses (of sinus bradycardia and atrial fibrillation), 
where that disorder had not previously manifested in any 
impairment, and had not even been noticed by the veteran 
or on clinical examination, constitutes the definition of 
disability.  The Court has held that "disability," as 
contemplated by VA regulations, means "impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions."  38 C.F.R. § 4.1 (2002).  
The Court also recognized the definition of "disability" 
as defined in Webster's Ninth New Collegiate Dictionary 
359 (9th ed. 1990): an "inability to pursue an occupation 
because of physical or mental impairment."  Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); cf. Davis (John 
F.) v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002). 

The evidence weighing in the veteran's favor, on the other 
hand, demonstrates that the veteran clearly experienced 
sinus bradycardia and atrial fibrillation during VA 
hospitalization in January 1996, which required special 
observation and treatment, and that he was diagnosed for 
the first time during this hospitalization with sinus 
bradycardia and atrial fibrillation.  The evidence shows 
that the veteran continued to suffer diagnosed sinus 
bradycardia and atrial fibrillation following the January 
1996 VA medical and surgical treatment and 
hospitalization.  The Board finds that the evidence of 
record is in relative equipoise on the question of whether 
the veteran suffered additional disability of sinus 
bradycardia and atrial fibrillation "as a result of" VA 
hospitalization or medical or surgical treatment in 
January 1996.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that compensation pursuant to 38 
U.S.C.A. § 1151 for additional disability of sinus 
bradycardia and atrial fibrillation as the result of VA 
hospitalization or medical or surgical treatment in 
January 1996 is warranted.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.800.  
Compensation is not warranted for any other cardiac 
disability, however, as the weight of the evidence 
demonstrates that no other cardiac disability was shown at 
the time of the January 1996 VA hospitalization or medical 
or surgical treatment, nor has been shown to have resulted 
from such VA hospitalization or medical or surgical 
treatment. 


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151, for additional disability of sinus bradycardia and 
atrial fibrillation resulting from VA hospitalization or 
surgical or medical treatment in January 1996, is granted. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

